Citation Nr: 1229536	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  04-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served in the Army National Guard and was on active duty for training (ACDUTRA) from June 9, 1972 to August 8, 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO in San Juan, Puerto Rico, which denied service connection for major depression with psychotic features, claimed as a nervous condition.

The appellant initially requested a personal hearing before a Veterans Law Judge at the RO.  See his August 2004 VA Form 9.  He subsequently withdrew this request the following month.  See 38 C.F.R. § 20.704(e).

In November 2007, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development and to address due process concerns.  The case was returned to the Board, and in September 2010, the Board again remanded the appeal for additional evidentiary development.  The case was subsequently returned to the Board.

The evidence shows that the appellant has been diagnosed with various psychiatric disorders.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appellant submitted additional (partially duplicative) evidence in August 2012, and he has waived his right to have the RO initially consider it.  See his July 2012 statement, waiving initial RO review of any additional evidence he subsequently submitted.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The appellant's only verified military service is his active duty for training (ACDUTRA) from June 9, 1972 to August 8, 1972 in the Army National Guard (ARNG).

2.  The evidence of record shows that the appellant had a chronic psychiatric disorder that preexisted his ACDUTRA and was not permanently aggravated during that period of qualifying active service. 

3.  There is nothing in the record that otherwise establishes a nexus between the appellant's current schizophrenia and his ACDUTRA. 


CONCLUSION OF LAW

The appellant's current psychiatric disorder was not incurred in or aggravated by his ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1153 (West 2002 & Supp. 2011); §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the appellant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, an October 2003 letter was sent prior to initially adjudicating this claim in the February 2004 decision at issue in this appeal, so in the preferred sequence.  That letter informed the appellant of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  In a subsequent December 2007 letter, he was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman, supra.  Additional notice was provided in a more recent October 2010 letter, while the claim was on remand.  The claim was readjudicated in a July 2012 supplemental statement of the case.  See Mayfield, supra; Prickett, supra.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the appellant's available service treatment records (STRs), private medical records, VA treatment records, and records from the Social Security Administration (SSA).  He also had a VA compensation examination in March 2011, including for a medical opinion concerning the determinative issue of whether any current psychiatric disorder is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  This examination report and the other evidence in the file contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Notably, the Board primarily remanded this case in September 2010 so the AMC might attempt to verify any additional periods of service, obtain additional STRs and private medical records, and for another VA examination with an opinion as to the etiology of the claimed psychiatric disorder.  The AMC pursued all avenues to obtain additional STRs and service personnel records (SPRs), and was unable to obtain additional STRs or SPRs, or to verify any additional military service.  The appellant was notified of this in letters dated in June 2011, August 2011, and October 2011 pursuant to 38 C.F.R. § 3.159(e)(1).  The AMC has obtained the available private medical records, and another VA examination was conducted.  In memoranda dated in April 2012 and July 2012, the AMC found that additional STRs, service clinical/inpatient medical records, service personnel records, and records from the Puerto Rico Army National Guard were unavailable.  The appellant was also notified of the unavailable records in the July 2012 supplemental statement of the case.  The Board is therefore satisfied there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The appellant contends that he incurred a psychiatric disorder during military service.  In his July 2003 claim, he said he developed a "nerve condition" during his Army training, and that he was treated for this at the Fort Jackson Army Hospital.  In his claim, he did not report any active duty service, and his only reported military service was reserve service from June 9, 1972 to August 8, 1972.  He also reported that during this training in Fort Jackson, South Carolina, he was exposed to Agent Orange, asbestos, mustard gas, and ionizing radiation.  He also said he was exposed to radiation during atmospheric testing during ACDUTRA. 

In February 1999, the appellant reported serving 13 years as a National Guard reservist.  After extensive and repeated efforts by VA, the appellant's only verified military service is his active duty for training (ACDUTRA) from June 9, 1972 to August 8, 1972 in the Army National Guard.  Moreover, the Board notes that these dates are identical to those reported by the appellant in his original 2003 claim.

In September 2009, he contended that his psychiatric disorder began while he was in training at Fort Jackson between June 9, 1972 and August 8, 1972 and that he was in the Fort Jackson Medical Hospital for a few days.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6(a) (2011).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23)  (West 2002); 38 C.F.R. § 3.6(d) (2011).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2011); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the appellant has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  And, again, it does not apply to claims, such as the appellant's, that are predicated on ACDUTRA and INACDUTRA service, only to claims based on AD.  

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302   (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.   Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

If a Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97   (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in combination, determine its probative value. Baldwin v. West, 13 Vet. App. 1 (1999).

All reasonable doubt material to the determination is resolved in the appellant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  To deny his claim, the evidence must preponderate against it.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The evidence reflects that the appellant has a current psychiatric disorder, variously diagnosed as major depression and schizophrenia.  Private medical records reflect a diagnosis of major depression with psychotic features.  Moreover, on VA psychiatric examination in March 2011, the examiner diagnosed chronic schizophrenia.  The determinative issue, then, is whether the current psychiatric disorder is somehow attributable to the appellant's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The appellant's service treatment records reflect that on medical examination performed in February 1972 for enlistment in the Puerto Rico Army National Guard (PRARNG), his psychiatric system was listed as normal.  In a February 1972 report of medical history, the appellant denied a history of depression or excessive worry, and denied nervous trouble of any sort.  

The appellant's service treatment records from his two-month period of service reveal that on June 16, 1972 (one week after his June 9, 1972 entry into ACDUTRA), he received treatment at the U.S. Army Hospital at Fort Jackson; the record associated with this treatment, however, is not located in the appellant's service treatment records.  As noted above, repeated efforts to obtain the related clinical or in-patient records have been unsuccessful.  

A July 6, 1972 treatment note from Fort Jackson, South Carolina reflects that the appellant "went berserk" a while ago, and had also been seen there for a knee complaint.  He also had chills and sweats; he was referred to the mental hygiene department.  The consultation request dated on the same day noted that the appellant had a chronic P.R. syndrome of a relapsing nature, an extreme problem - please evaluate.

On mental hygiene consultation on July 7, 1972, the examiner noted that the appellant was 19 years old and had a bullet round in his leg, allegedly inflicted by his girlfriend's father.  He had been somewhat nervous over this.  On mental status examination, he was somewhat anxious and tremulous, with no looseness.  He spoke a little English.  The diagnostic impression was situational anxiety.  The examiner prescribed Mellaril.  On July 11, 1972, the appellant was seen in the troop clinic, and had a cough, sore throat and was quite nervous.  His throat was slightly red.  A July 11, 1972 individual sick slip reflects that the appellant had a headache and neck ache.  A July 12, 1972 individual sick slip reflects that the appellant had a headache and his leg hurt.  On July 13, 1972, the mental hygiene examiner stated that he would probably recommend "212" (i.e., that the appellant be discharged for unsuitability under the provisions of Army Regulations (AR) 635-212).  A July 15, 1972 individual sick slip reflects that the appellant was referred back to his unit, and would be seen in the mental hygiene clinic.  A July 17, 1972 individual sick slip reflects that the appellant would see a social worker.

In a report of medical history completed on July 20, 1972 for AR 635-212 purposes, the appellant reported that he was not well.  He reported multiple physical and mental complaints including epilepsy or fits, car, train, sea or air sickness, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble, and periods of unconsciousness.  He stated that he was previously treated for a mental condition in 1966 at Metropolitan Hospital in Aibonito, Puerto Rico.  He stated that he incurred a gunshot wound in the right knee in November 1971.  He also reported a history of a nervous condition.

On medical examination performed for AR 635-212 (discharge) purposes on July 20, 1972, the appellant's psychiatric system was listed as normal.

The claims file contains private medical records from Mennonite General Hospital dating back to 1971, when the appellant was treated for a gunshot wound to the right knee in November 1971.  Such private medical records do not reflect treatment for a psychiatric disorder until 1978.  Post-service treatment records contain impressions of anxiety and insomnia in May 1978 and anxiety reaction in what appears to be June 1978.  See progress record from Mennonite General Hospital.  Medical records from this hospital also reflect treatment for anxiety and depression in March 1984, and for a skull fracture after a fall in April 1985.

In subsequent records, the appellant asserted that his psychiatric problems began after he fell out of a tree, which, as noted above, occurred in April 1985.  See e.g., March 1987 record from Cayey Mental Health.  A May 1987 psychiatric evaluation conducted by Dr. R.H.M.B. reflects that the appellant reported that he did well until 1986 when he fell from a tree and fractured his skull.  The Axis I diagnosis was major depression - severe, with anxious features, and rule out organic brain disorder.

Private medical records from the Community Mental Health Center of Cayey reflect that the appellant was treated for major depression with psychotic features (traits) from March 1987 to October 1997.

The appellant has reported that an accident where he fell out of a tree caused the National Guard to discharge him.  See December 1988 Social Security Disability Determination Program, and February 1999 psychiatric evaluation performed by Dr. C.M.C.P.  The Board again notes that the incident when the appellant fell out of a tree occurred in April 1985.  

Private medical records from Dr. R. reflect that in May 2002, he diagnosed a recent episode of major depression with psychotic features.

Private medical records dated in October 2003 reflect that the appellant reported that he worked as an operator for Consolidated for 24 years, and stopped working in 1987.  The diagnostic impression was insomnia, nightmares, hallucinations, irritability, anxiety and poor concentration.

Private medical records from the Ponce Medical School reflect that in January 2004, the appellant reported that he had a longstanding history of mental illness since a head trauma in 1980.  

In a November 2004 statement to VA, the appellant asserted that the training he received in 1972 damaged his "nerve system", and he had been like this ever since.

In February 2009, the appellant said he did not contend that he was exposed to Agent Orange, because he did not serve in Vietnam.

Private medical records from Cornerstone Community Clinic reflect treatment for a psychiatric disorder since June 2007.  An August 2009 certificate of treatment reflects that the appellant was treated there for generalized anxiety disorder (DSM-IV Diagnostic Code 300.02) and major depressive disorder (DSM-IV Diagnostic Code 296.32).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A report of a March 2011 VA psychiatric examination and an April 2011 social work survey reflect that the appellant reported that he was hospitalized during service due to a nervous breakdown.  He said he witnessed the physical abuse of a cadet by his superiors, and was threatened not to say anything about it.  He was reportedly also insulted with discriminatory statements, and said this was a precipitating factor for his psychiatric admission at Fort Jackson hospital due to a breakdown.  He said he was discharged as a reservist and returned to the PRARNG for disposition, and then lost his job at the PRARNG.  He reported that he worked for three years maintaining weapons for the ARNG, but then lost his job after returning from training.  He stated that his psychiatric symptoms began a long time ago.  He said that after the ARNG, he worked on a farm for one year, and then worked in a factory from 1976 to 1978; he resigned because of a lack of transportation.  He also stated that he was hospitalized after a nervous breakdown in 1978, after an argument with his boss over his salary.  He reported outpatient psychiatric treatment since 1987.  The Axis I diagnosis was schizophrenia, chronic, residual type.  No other mental disorder was found.

The VA examiner, a psychiatrist, stated that the claims file had been carefully reviewed, and opined that the appellant's diagnosed psychiatric condition, schizophrenia, was not caused by or the result of military service, and was not related to any in-service disease, injury or event.  She provided a rationale for her opinion, noting that there was evidence of psychiatric complaints, psychiatric findings and psychiatric treatment prior to military service.  She noted that the appellant reported that in his July 1972 separation examination that he had psychiatric care in 1966 in Aibonito's Metropolitan Hospital.  There was also evidence of psychiatric complaints, psychiatric findings and psychiatric treatment during military service.  She noted that although the appellant reported a history of psychiatric complaints upon separation, on separation examination, he was clinically evaluated as psychiatrically normal.  Finally, the appellant did not seek psychiatric care shortly after service, but instead did not seek psychiatric treatment until years later. 

In a May 2012 addendum, the VA examiner noted that the claims file was reviewed, and opined that the appellant's pre-existing schizophrenia was not permanently aggravated beyond its natural progression by active military service.  The rationale for this opinion was that the medical literature demonstrates that an acute episode of psychosis typically features many positive symptoms, and leads to notable dysfunction, which is usually chronic.  Schizophrenia worsens in 75 percent of people after onset.  A person with schizophrenia rarely returns to normalcy and regains complete function after an acute psychotic episode, especially men, and recurrence of acute episodes is likely.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the appellant has asserted that his symptoms of a psychiatric disorder began in service and have been continuous since service.  

The Board notes that the presumption of soundness under 38 U.S.C.A. § 1111  and the presumption of aggravation under 38 U.S.C.A. § 1153 and incorporated by section 101(24)(B) (defining active military service to include any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty) do not apply to the appellant's period of ACDUTRA in 1972 because he has not established service connection for a disability related to such period of service.  See Donnellan, supra; Smith, supra.  In other words, although a psychiatric disorder was not noted on entrance medical examination in February 1972, he is not presumed to have been in sound condition with respect to a psychiatric disorder upon entry into ACDUTRA.

The Board further finds that the appellant's assertion that his psychiatric symptoms began in service, though competent, is not credible, as his more recently-reported history of the incurrence of psychiatric symptoms in ACDUTRA is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he reported treatment for a psychiatric disorder in 1966, years before service.

His in-service history of symptoms and previous treatment at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The appellant has alleged that his psychiatric disorder began during military service.  However, where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  

During the recent VA compensation claim, the appellant related the onset of his psychiatric symptoms to different times.  Specifically, while he has stated to VA that his psychiatric symptoms began in service, in several earlier private medical records he related the onset of his psychiatric symptoms to his 1985 head injury.  These inconsistencies in the record weigh against the appellant's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the appellant's statements as to continuity and severity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of an onset of psychiatric symptoms in service.  The Board thus also finds that the appellant's assertions of incurrence of a psychiatric disorder in service due to exposure to Agent Orange, asbestos, mustard gas, and ionizing radiation in ACDUTRA are not credible.

In light of the evidence showing psychiatric complaints (going "berserk") within one week of entering ACDUTRA in June 1972, a July 6, 1972 consultation request noting that the appellant had a chronic P.R. syndrome of a relapsing nature, the appellant's own report on July 20, 1972 that he was treated for a psychiatric disorder in 1966, prior to ACDUTRA, and the March 2011 and May 2012 VA medical opinions finding that the appellant had a pre-existing psychiatric disorder prior to service, the Board finds that the appellant had a pre-existing psychiatric disorder prior to his only period of ACDUTRA from June to August 1972.  

As noted above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone, supra.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen, supra; Green, supra; Hunt, supra.

On the basis of all the evidence of record pertaining to the manifestations of the appellant's psychiatric disorder prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  In this regard, the Board notes that although the appellant had a flare-up of  psychiatric symptoms during service, he was then diagnosed with situational anxiety on mental hygiene consultation on July 7, 1972, and his psychiatric system was normal on medical examination performed discharge purposes on July 20, 1972.  Post-service medical records are negative for a psychiatric disorder until May 1978, six years after his discharge from ACDUTRA.  His psychiatric disorder, variously diagnosed, is shown to have increased in severity in 1985, after he fractured his skull in an accident.  He has received consistent and ongoing psychiatric treatment since then.

Significantly, the May 2012 VA examiner examined the appellant, reviewed his claims file and STRs, and opined that the appellant's pre-existing schizophrenia was not permanently aggravated beyond its natural progression by active military service.  Because the VA medical examiner offered a sound rationale in support of her conclusion which was consistent with the evidentiary record as documented in the claims folder and is competent to provide an opinion regarding whether the appellant has a pre-existing psychiatric disorder that was aggravated by service,  the Board affords the opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions). 

The Board finds that the weight of the medical evidence does not demonstrate that the appellant's pre-existing psychiatric disorder was incurred in service.  And there is also no basis for service connection for a psychiatric disorder on an aggravation basis as there is no indication of an increase in disability during the Appellant's military service.  Accordingly, the benefit-of-the-doubt-rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


